Citation Nr: 0123947	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether there is legal entitlement to Department of 
Veterans Affairs (VA) death pension benefits.


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had recognized service between January 1943 and 
February 1946, including service with the recognized 
guerrillas and the Regular Philippine Army.  The veteran died 
in July 1998.  During his lifetime, service connection was 
not in effect for any disabilities.  The appellant is the 
spouse of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).

A hearing at the RO before a local hearing officer was held 
in August 2000.  Additionally, on June 20, 2001, a hearing 
was held at the RO before the undersigned, who is a Member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
2001).  Transcripts of the hearings are in the file.

In this case, the RO has considered the issues to include 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  However, upon 
review of the appellant's contentions on appeal in this case, 
it appears that she is only requesting service connection for 
the cause of the veteran's death.  There appears to be no 
claim for DIC on any theory other than on the basis of 
service connection for the cause of the veteran's death.  
Therefore, the Board will consider the issues on appeal to be 
as listed on the title page of this decision.



FINDINGS OF FACT

1.  The veteran died in July 1998; according to the death 
certificate, the immediate cause of death was 
cardiorespiratory arrest, the antecedent cause was acute 
renal failure and acute bronchopneumonia, and the underlying 
case was BPH (or BPU).  Other significant conditions 
contributing to death were severe anemia and pulmonary 
tuberculosis.  There is no indication whether an autopsy was 
performed.

2.  At the time of his death, the veteran was not service 
connected for any disability.

3.  Sufficient evidence for an equitable determination of the 
appellant's claim has been obtained.

4.  The evidence does not show that a disability that was the 
cause or contributing cause of the veteran's death is related 
to the veteran's service.  The disabilities indicated to be 
the cause of the veteran's death on the death certificate 
were not shown in service and there is no indication of 
treatment for these disabilities until many years after 
service.  

5.  The veteran's service was recognized guerrilla service in 
the Philippine Army and service in the regular Philippine 
Army.


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137, 1310, 5103A (West 1991 
and Supp. 2001); 38 C.F.R. § 3.312 (2000).

2.  The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. §§ 101, 107, 1501, 1521, 
5103A (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.8, 3.9 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Certification from the U.S. Army Reserve Personnel Center 
indicates that that the veteran had recognized guerrilla 
service in the Philippine Army from January 1943 to August 
1945 and service with the regular Philippine Army from August 
1945 to February 1946.

On a service physical examination the veteran's 
cardiovascular system, lungs, abdominal viscera, and nervous 
system were clinically evaluated as normal.  There were no 
musculoskeletal defects and no endocrine disturbances.  
Service medical records show that in July 1946, the veteran 
was treated for a boil of the left leg.  He was returned to 
duty three days later.  In September 1946, he was treated for 
a back ache and was returned to duty seven days later.  
Additionally in September 1946, the veteran was treated for 
coryza; he was returned to duty three days later.

Received was a death certificate of the veteran indicating 
that he died in July 1998.  Listed as the immediate cause of 
death was cardiorespiratory arrest, the antecedent cause was 
acute renal failure and acute bronchopneumonia, and the 
underlying case was BPH (noted as BPU on other copies of the 
death certificate).  Other significant conditions 
contributing to death were severe anemia and pulmonary 
tuberculosis.  There is no indication whether an autopsy was 
performed.

Associated with the claims file was an EKG from April 1998 
that shows normal EKG and private physician's bills from June 
1998 which note diagnoses including pneumonia.

At the RO hearing in August 2000, the appellant testified 
that she believed that her husband's death was related to his 
military service.  The appellant was informed that she could 
submit medical records regarding the veteran's disabilities.  
She reported that her husband was treated by his private 
physician, several years after his discharge from service.  
She could not submit the treatment records as they had been 
lost or destroyed.  She did not have any medical records in 
her possession.  The doctors who treated him could no longer 
be located.  

At the Board hearing in June 2001, the appellant testified 
that she knew the veteran prior to his service and that he 
was healthy at that time.  After his service, in 1948 she 
observed that he was coughing and his health had 
deteriorated, in that he had lost weight.  Subsequent to that 
time he had occasional fevers and back pain.  He did not seek 
medical care until 1992.  He would buy drugs over the 
counter.  In 1992 he started complaining about a kidney 
problem and fever and suspected pneumonia.  The appellant's 
daughter testified that she remembered that the veteran 
suffered from occasional fever, flu, and coughing, after his 
service.  She additionally agreed that her father had not 
been treated by a doctor until 1992 when he first had 
problems with his kidneys and pneumonia.  

Additionally, in this case, in October 1998, June 1999, and 
March 2001, letters were sent to the appellant informing her 
of information needed to support her claim.  Additionally in 
March 2001, the RO sent a letter requesting treatment records 
to a private physician listed by the appellant as treating 
the veteran in June 1998.  There was no response to this 
request.


II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the appellant is required to comply 
with any duty to assist her.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this regard there has been notice as to 
information needed, and there has been a decision, statement 
of the case, and supplemental statement of the case sent to 
the appellant.  Hearings have been held and the transcripts 
are in the file.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  All pertinent notice has been 
provided in the documents sent to the appellant.  Further, 
there is no indication that there are records that could be 
obtained that would connect the veteran's cause of death with 
his service as the appellant has reported that there are no 
treatment records available.  

A.  Cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c) (2000).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a disability listed in 38 C.F.R. 
§ 3.309 (a) becomes manifest to a degree of 10 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2000). 

Review of the record in this case fails to show any 
relationship between the cause of the veteran's death in July 
1998 and his service.  There is no evidence of any disability 
that was a cause of the veteran's death in service.  The 
appellant and her daughter testified that the veteran did not 
seek treatment for any of the disabilities that led to his 
death until 1992.  The first evidence of the disabilities 
that caused the veteran's death was apparently many years 
later and there is nothing in the record to suggest a 
connection between these disabilities and the veteran's 
service as there is no showing of continued medical treatment 
or history of treatment.  As noted, the appellant indicated 
that treatment records were unavailable and the doctor who 
treated the veteran in 1998 has not responded to a request 
for treatment records and there is no showing that these 
treatment records would show treatment of those disabilities 
in service or within one year of separation from service. 

As such, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim for service 
connection for the cause of the veteran's death.

B.  Entitlement to death pension benefits

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2000).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8(c) and (d).  For a Regular Philippine Scout or a member 
of one of the regular components of the Philippine 
Commonwealth Army while serving with USAFFE, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment.  38 C.F.R. § 3.9(a) (2000).

In the instant case, although the Board recognizes the 
veteran's service with the recognized guerillas and the 
Regular Philippine Army from January 1943 to February 1946, 
his service does not provide eligibility for pension or death 
pension benefits as a matter of law.  Since the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


Entitlement to VA death pension benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

